Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter C. Pledger on 02/22/2021.

The application has been amended as follows: 

Specification
The specification has been amended as follows:

Dot Dash Broken Lines
The description of the dot-dash broken lines have been amended in its entirety to the following:

--The dot-dashed broken lines depict a boundary of the claimed design and form no part thereof. The areas completely surrounded by dot-dash broken lines form no part of the claimed design.--

Claim
	The claim has been amended as follows:

--WE CLAIM:
	The ornamental design for a hood for a tractor as shown and described. --

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL D BUCKNER whose telephone number is (571)270-0211.  The examiner can normally be reached on M-F 07:30-15:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Asch can be reached on (571) 272-2632.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Nathaniel D. Buckner/Primary Examiner, Art Unit 2921